IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RODNEY DERRICKSON,                         :   No. 150 WAL 2022
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
CO STRAZISER, ET AL.,                      :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2022, the Petition for Allowance of Appeal

is DENIED.